IN THE SUPREME COURT OF IOWA
                               No. 19–0519

                           Filed March 6, 2020


MUNGER, REINSCHMIDT & DENNE, L.L.P.,

      Appellee,

vs.

ROSEANNE M. LIENHARD PLANTE and CHAD L. PLANTE,

      Appellants.

      Appeal from the Iowa District Court for Woodbury County, Nancy L.

Whittenburg, Judge.



      Defendants seek review of the district court’s order granting plaintiff

summary judgment. AFFIRMED.



      Bruce Johnson of Cutler Law Firm, P.C., West Des Moines, for

appellants.


      Stanley E. Munger of Munger, Reinschmidt & Denne, L.L.P., Sioux

City, for appellee.



      Joel E. Fenton of Law Offices of Joel E. Fenton, PLC, West Des

Moines for amicus curiae Iowa Association for Justice.
                                       2

CHRISTENSEN, Chief Justice.

      The only certainty about litigation is uncertainty. Depending on how

the litigation unfolds, a contingency fee contract is a gamble for both

attorney and client. A contingency fee contract allots to the attorney the

risk of much work with little reward and allots to the client the risk of little

work with substantial fees. The question presented in this case is whether

we will reevaluate the risk of a contingency fee contract from a position of

hindsight.

      After a severe car accident with a city bus left a motorist in critical

condition, the motorist’s family sought legal representation. A Sioux City

law firm agreed to represent the motorist’s interests. Pursuant to this

agreement, a contingency fee contract required the motorist to pay one-

third of the recovery, if any, to the law firm for attorney fees. Sixteen

months later, the city suggested mediating the case. The motorist was

offered $7.5 million to settle the case. This offer was accepted.

      When the motorist failed to pay the one-third contingency fee, the

law firm filed a petition to enforce its payment under the contingency fee

contract.    The motorist argued the one-third contingency fee was in

violation of Iowa Rule of Professional Conduct 32.1.5(a), which prohibits a

lawyer from collecting an unreasonable fee. The district court disagreed

with the motorist, finding the one third-contingency fee was reasonable at

the time of its inception. Judgment was ordered against the motorist for

one-third of the recovery plus interest.

      The motorist appealed, and we retained the appeal. On our review,

we conclude the one-third contingency fee contract was reasonable at the

time of its inception. Consistent with our existing caselaw, we will not use

the noncontingency fee factors under rule 32:1.5(a) to reevaluate this

contingency fee contract from a position of hindsight. This case does not
                                     3

fall within the narrow exceptions to that general rule. Lastly, the motorist

did not preserve error for appeal on whether the interest rate applicable to

unpaid fees is reasonable. We affirm the judgment of the district court.

      I. Background Facts and Proceedings.

      We view the record in the light most favorable to the Plantes, against

whom the district court granted summary judgment. Phillips v. Covenant

Clinic, 625 N.W.2d 714, 717 (Iowa 2001) (en banc). On November 15,

2016, Chad Plante’s vehicle collided with a city bus. The collision left Chad

in critical condition.   Due to the severity of his injuries, Chad’s wife,

Rosanne, sought legal representation the day after the collision. Rosanne,

a long-time Iowa attorney with twenty years of experience, chose Stanley

Munger of the law firm Munger, Reinschmidt & Denne, L.L.P., (MRD).

Munger verbally accepted Rosanne’s request and immediately began to

work the case.

      Iowa State Trooper Olesen led the investigation of Chad’s accident.

Munger, Rosanne, and Trooper Olesen met on December 8 to review

Trooper Olesen’s technical collision investigation report. According to his

report, Chad was traveling southbound through an intersection on

Highway 75 when the northbound Sioux City bus failed to yield the right

of way while attempting to make a left-hand turn, colliding with Chad’s

vehicle. The report indicated Chad did not act improperly, although

Trooper Olesen determined he was traveling approximately 52–53 mph in

a 50 mph zone.

      After the December 8 meeting, Rosanne was offered and signed a

contingency fee contract with MRD for the “[p]ersonal injury suit against

the City of Sioux City.” Paragraph 3 detailed the contingency fee terms.

      3. CONTINGENT FEE. In the event of recovery, Client(s) shall
      pay Attorney the following fee based on the amount of the
      recovery: a fee equal to 33 1/3% of the recovery regardless of
                                      4
      whether a case is filed; a fee equal to 40% after notice of appeal
      and before the case is sent back down for re-trial; a fee equal
      to 45% if the case is re-tried; and a fee equal to 45% if there
      is a notice of appeal after the re-trial. IN THE EVENT NO
      RECOVERY IS MADE, ATTORNEY SHALL RECEIVE NO FEE
      FOR SERVICES PERFORMED UNDER THIS CONTRACT. In the
      event of a “structured settlement” Attorneys shall receive the
      above percentage of the present day value of the settlement on
      the date of the payment of the first installment. In the event
      the court awards attorney fees, the Attorneys shall recover the
      greater of: the above percentages applied to the total recovery
      (which is award plus attorneys fees awarded) or the amount
      of the court-ordered attorneys fees, whichever is greater.
      EXPENSES ARE ALL PAID BY CLIENT AND ARE NOT
      DEDUCTED IN ANY WAY IN FIGURING RECOVERY.

Fees more than thirty days past due were subject to simple interest.

      15. INTEREST. Attorney charges simple interest on all past
      due amounts for fee, expenses and/or advances more than
      thirty (30) days past due. This is 1% interest per month on all
      unpaid amounts due, including interest due (12.683% A.P.R.).
      Client(s) agrees to pay this interest and understands that this
      paragraph is a vital part of this Attorney Fee Contract.

      Prior to filing a suit, Sioux City suggested mediating the case.

Mediation took place on May 7, 2018, approximately eighteen months after

Chad’s accident and the execution of the contingency fee contract. For the

purposes of mediation only, Sioux City accepted fault and offered the

Plantes $7.5 million on the first day of mediation. The Plantes accepted

the offer from Sioux City and a final agreement was subsequently

executed.

      Munger’s representation of the Plantes in the underlying case led to

the present suit for attorney fees. MRD filed a petition on September 4,

2018, seeking one-third of the Plantes’ recovery in attorney fees and

interest owed pursuant to the contingency fee contract.          The Plantes

counterclaimed, seeking declaratory judgment that the contingency fee

contract was unreasonable within the meaning of Iowa Rule of Professional

Conduct 32:1.5(a). On March 4, 2019, the district court granted MRD’s
                                          5

motion for summary judgment, finding the contingency fee contract was

reasonable at the time of its inception. The district court ordered judgment

against the Plantes for $2,179,456.66, together with interest at a rate of

1 % per month or 12 % per annum from October 6, 2018. 1

       The Plantes appealed the district court’s grant of summary

judgment, and we retained their appeal.

       II. Standard of Review.

       A ruling on summary judgment is reviewed for correction of errors

at law. Slaughter v. Des Moines Univ., 925 N.W.2d 793, 800 (Iowa 2019).

Summary judgment is appropriate when the record shows no genuine

issues of material fact and the moving party is entitled to judgment as a

matter of law. Iowa R. Civ. P. 1.981(3). The moving party has the burden

of proof. Thompson v. Kaczinski, 774 N.W.2d 829, 832 (Iowa 2009).

       III. Analysis.

       Iowa Rule of Professional Conduct 32:1.5(a) prohibits a lawyer from

collecting an “unreasonable fee or an unreasonable amount for expenses.”

This prohibitive rule lists nonexclusive factors “to be considered” in

determining the reasonableness of a fee. Iowa R. Prof’l Conduct 32:1.5(a)

& cmt. [1].     Because we presume parties contract in reference to the

existing law, see United Suppliers, Inc. v. Hanson, 876 N.W.2d 765, 780

(Iowa 2016), the Plantes’ primary argument is that their contingency fee

contract is “unreasonable” and therefore prohibited by rule 32:1.5(a). The


       1The district court’s order was amended on March 7 to render moot the Plantes’
counterclaim for declaratory judgment and to assess court costs.
        On March 12, MRD filed an unresisted motion to amend the March 7 order, which
set the per annum interest at 12.683 %. According to MRD, the contingency fee contract
incorrectly stated the annual percentage rate was 12.683 %. For simple interest at 1 %
per month, the correct annual percentage rate in the contingency fee contract should
have been 12 %. The district court granted the unresisted motion, providing that the
interest on unpaid attorney fees be paid at 1 % with an annual percentage rate of 12 %.
                                     6

Plantes, however, take their argument one step further. They suggest rule

32:1.5(a) and its factors mandate a hindsight evaluation of a contingency

fee contract for reasonableness. We disagree. The Plantes overlook the

risk allotted to both parties by the contingency fee contract. Instead, we

conclude the contingency fee contract at issue was reasonable at the time

of its inception. Consistent with our existing caselaw, we will not use rule

32:1.5(a)’s noncontingency fee factors to reevaluate this contingency fee

contract from a position of hindsight. This case does not fall within the

narrow exceptions to that general rule.

      This court has long recognized the validity of a contingency fee

contract generally.   Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Hoffman, 572 N.W.2d 904, 908 (Iowa 1997) (“[C]ontingent fee contracts are

an accepted and enforceable manner of charging and determining attorney

fees.”); Wunschel Law Firm, P.C. v. Clabaugh, 291 N.W.2d 331, 333 (Iowa

1980) (“We have long recognized the validity of contingent fee contracts

generally.”); Stoebe v. Kitley, 249 N.W.2d 667, 669 (Iowa 1977) (“Ordinarily

a contract between attorney and client, providing for the payment of a fee

for legal services contingent upon the results obtained by the attorney,

without more, is not an illegal contract, but one that is enforceable.”

(quoting In re Sylvester’s Estate, 195 Iowa 1329, 1332–33, 192 N.W. 442,

443 (1923)); Wallace v. Chi., Milwaukee & St. Paul Ry., 112 Iowa 565, 567–

68, 84 N.W. 662, 663 (1900) (holding a contingency fee contract for “one-

half of the amount recovered” was not illegal or void).

      A contingency fee contract performs three valuable functions. The

Restatement of the Law explains it best.

      First, they enable persons who could not otherwise afford
      counsel to assert their rights, paying their lawyers only if the
      assertion succeeds. Second, contingent fees give lawyers an
      additional incentive to seek their clients’ success and to
                                     7
      encourage only those clients with claims having a substantial
      likelihood of succeeding. Third, such fees enable a client to
      share the risk of losing with a lawyer, who is usually better
      able to assess the risk and to bear it by undertraining similar
      arrangements in other cases.

Restatement (Third) of the Law Governing Lawyers § 35 cmt. b, at 257 (Am.

Law Inst. 2000). The amicus brief filed by the Iowa Association for Justice

cites further authority supporting the value of a contingency fee contract.

See In re Abrams & Abrams, P.A., 605 F.3d 238, 245 (4th Cir. 2010)

(“[C]ontingency fees provide access to counsel for individuals who would
otherwise have difficulty obtaining representation.”); Wells v. Sullivan, 907
F.2d 367, 371 (2d Cir. 1990) (“Many claimants . . . cannot afford to retain

counsel at fixed hourly rates, yet they are willing to pay a portion of any

recovery they may receive in return for successful representation.”

(Citation omitted.)); Kirchoff v. Flynn, 786 F.2d 320, 325 (7th Cir. 1986)

(“The contingent fee uses private incentives rather than careful monitoring

[of an attorney’s input of time] to align the interests of lawyer and client.

The lawyer gains only to the extent his client gains.”); Ga. Dep’t of Corrs.

v. Couch, 759 S.E.2d 804, 816 (Ga. 2014) (“Entering such a contract is a

gamble for both the lawyer and the client, because the value of the

professional services actually rendered by the lawyer may be considerably

higher or lower than the agreed-upon amount, depending on how the

litigation proceeds.”); see also 28 U.S.C. § 2678 (2018) (allowing

contingency fees for claims against the United States under the Federal

Tort Claims Act).

      A contingency fee contract allots to the attorney “the risk that the

case will require much time and produce no recovery,” and it allots to the

client “the risk that the case will require little time and produce a

substantial fee.” Restatement (Third) of the Law Governing Lawyers § 34

cmt. c, at 250. “Events within that range of risk, such as a high recovery,
                                      8

do not make unreasonable a contract that was reasonable when made.”

Id.

      There are, of course, exceptions. The Restatement indicates that

“large fees unearned by either effort or a significant period of risk are

unreasonable.” Id. § 35 cmt. c, at 258. Courts have the ability to “monitor

and determine the reasonableness” of a contingency fee contract because

of their inherent power to regulate the bar. Wunschel, 291 N.W.2d at 334.

The authority to determine the reasonableness of a contingency fee

contract was implemented in Iowa by the standards promulgated in Iowa

Code of Professional Responsibility for Lawyers DR 2–106, see id., and we

considered a number of cases under that standard, see e.g., Comm. on

Prof’l Ethics & Conduct v. McCullough, 468 N.W.2d 458, 460 (Iowa 1991).

      In 2005, the Iowa Code of Professional Responsibility for Lawyers

was replaced by the Iowa Rules of Professional Conduct. Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Wagner, 768 N.W.2d 279, 281 n.1 (Iowa 2009)

(per curiam). Relevant here, current rule 32:1.5(a) replaced former rule

DR 2–106(A) and (B).    We have not addressed the reasonableness of a

contingency fee contract under the standards of Iowa Rule of Professional

Conduct 32:1.5(a) and its factors. The Plantes urge this court to adopt a

different analytical approach to current rule 32:1.5(a) than what we used

under former rule DR 2–106. We decline to do so.

      Former rule DR 2–106(A) prohibited a lawyer from collecting “an

illegal or clearly excessive fee.”   Iowa Code of Prof’l Responsibility for

Lawyers DR 2–106(A). The prohibitive rule also provided a list of factors

to be considered as guides in determining the reasonableness of a fee.

             (1) The time and labor required, the novelty and
      difficulty of the questions involved, and the skill requisite to
      perform the legal service properly.
                                       9
             (2) The likelihood, if apparent to the client, that the
       acceptance of the particular employment will preclude other
       employment by the lawyer.

             (3) The fee customarily charged in the locality for
       similar legal services.

              (4) The amount involved and the results obtained.

             (5) The time limitations imposed by the client or by the
       circumstances.

              (6) The nature and       length   of   the    professional
       relationship with the client.

             (7) The experience, reputation, and ability of the lawyer
       or lawyers performing the services.

              (8) Whether the fee is fixed or contingent.

Id. DR 2–106(B).    It is significant that the factors listed in former rule

DR 2–106(B) remain unchanged and are identical to the factors listed in

current rule 32:1.5(a). Compare id. (listing eight factors to consider in

determining reasonableness), with Iowa R. Prof’l Conduct 32:1.5(a) (listing

the same eight factors to consider in determining reasonableness). Former

rule DR 2–106(B) did not mandate application of all the reasonableness

factors to contingency fee contracts in hindsight, and current rule

32:1.5(a) does not change that scheme. In fact, current rule 32:1.5(a)’s

comments make it clear that each reasonableness factor may not be

“relevant in each instance” and that only “factors that are relevant under

the circumstances” are to be considered when determining whether a

particular contingency fee is reasonable. Iowa R. Prof’l Conduct 32:1.5(a)

cmts. [1], [3].

       We also concluded the thrust of the reasonableness standard under

current rule 32:1.5(a) remains the same. Although current rule 32:1.5(a)

prohibits an “unreasonable fee,” former rule DR 2–106(B) prohibited a

clearly excessive fee, which was defined as a fee “in excess of a reasonable
                                     10

fee.”    Iowa Code of Prof’l Responsibility for Lawyers DR 2–106(B).

(emphasis added). The reasonableness standard has been followed in this

court’s DR 2–106 analysis. See Walker v. Gribble, 689 N.W.2d 104, 116

(Iowa 2004) (“The purpose of [rule DR 2–106(A)] is to ensure that the client

is not charged an excessive fee. If the total fee is reasonable, a lawyer may

not use such a rule to upend a settlement agreement that later became a

bad bargain.”     (Emphasis added.)); Hoffman, 572 N.W.2d at 908

(“[C]hanges in the attending circumstances . . . rendered the thirty-three

percent contingent fee unreasonable and excessive.” (Emphasis added.));

King v. Armstrong, 518 N.W.2d 336, 338 (Iowa 1994) (per curiam) (“[T]he

district court ruled that the contingency fee agreement was reasonable

under the facts. We hold that the district court was properly guided by

rule . . . DR 2–106(B) . . . .” (Emphasis added.)); McCullough, 468 N.W.2d

at 461 (“We do not find the one-third contingent fee to be unreasonable.”

(Emphasis added.)); Wunschel, 291 N.W.2d at 337 (“[A] contingent fee

contract is unreasonable when it provides for determination of the fee by

factors having no logical relationship to the value of services.” (Emphasis

added.)).

        Two of our cases, McCullough and Hoffman, provide the best

precedential review on how this court has determined whether a

contingency fee is reasonable under former rule DR 2–106, and by

extension, how we will proceed to determine whether a contingency fee is

reasonable under current rule 32:1.5(a).     In McCullough, the grievance

commission found an Iowa lawyer’s one-third contingency fee excessive

and in violation of DR 2–106(A). 468 N.W.2d at 459–60. We reversed the

decision, concluding the “well-recognized reasons” for a contingency fee

contract existed at the time of its inception for the “litigation to be

pursued.”   Id. (emphasis added).     The well-recognized reasons for the
                                     11

contingency fee were (1) the client had no other practical way to afford the

attorney’s services, (2) the success in the litigation would produce an

object that could pay the fees, and (3) the chances of successful litigation

were very uncertain. Id. at 461. The commission, “arguing from a position

of hindsight,” suggested the opposite—that the litigation was simple and

chances for success were good. Id.

      We rejected the commission’s approach. Id. The lawyer’s success

in the claim “was far from a sure thing,” and we could not find the one-

third contingency fee to be unreasonable.       Id.   The McCullough court

expressly reiterated that the factors under DR 2–106(B) applicable to

noncontingent fees could not be used to reexamine the contingency fee

contract “at the conclusion of successful litigation.” Id.

      Six years after McCullough, we came to a different conclusion in

Hoffman. It was Hoffman’s failure to perform any work relevant to the

claim that rendered his one-third contingency fee “unreasonable and

excessive” in violation of DR 2–106. Hoffman, 572 N.W.2d at 908. The

contingency fee contract provided Hoffman with 25 % of the recovery if

made without filing a suit, but the contingency fee increased to one-third

if Hoffman recovered after filing a suit. Id. at 905. Hoffman sent a workers’

compensation petition and proof of service to the industrial commissioner

after the insurance provider advised him that his client’s claim was

covered by the workers’ compensation policy. Id. The insurance provider

later submitted a written admission of liability, which it filed with the

deputy industrial commissioner. Id.

      A month after the insurance provider admitted liability, Hoffman

and his client filed a petition for partial commutation of the workers’

compensation benefits. Id. The client stated the partial commutation of

$62,446 was needed because “[she] ha[d] agreed to pay attorney fees equal
                                     12

to 33 % of the total settlement proceeds in this case [and] . . . [did] not

otherwise have resources sufficient to pay attorney fees in this case.” Id.

The deputy industrial commissioner determined that because “the

workers’ compensation recovery was obtained independent from any

action taken by [Hoffman], a contingent fee was ‘unreasonable and

unwarranted.’ ” Id. at 906. It limited Hoffman’s recovery only to fees at

an hourly rate for the amount attributed to the workers’ compensation

proceeding prior to the time his client was notified “that benefits were going

to be voluntarily provided to her.” Id. The deputy commissioner sent its

commutation decision to the grievance commission, which determined

Hoffman attempted to collect an excessive fee in violation of DR 2–106. Id.

at 907.

      On review, the Hoffman court again “recognized that contingent fee

contracts are an accepted and enforceable manner of charging and

determining attorney fees” and acknowledged the one-third contingency

fee contract in McCullough was not an unreasonable fee. Id. at 908. The

Plantes zero in on one statement in the Hoffman court’s analysis to support

their position that contingency fee contracts must be evaluated for

reasonableness from a position of hindsight under rule 32:1.5(a). After
stating DR 2–106 was not intended to require reevaluation of contingency

fee contracts at the conclusion of successful litigation, the Hoffman court

stated,

      While the fee agreement entered into by [Hoffman] and [his
      client] may have been reasonable at the time of its inception,
      changes in the attending circumstances by the time the
      petition for partial commutation was filed rendered the thirty-
      three percent contingency fee unreasonable and excessive.

Id.
                                          13

       We do not read the Hoffman court’s statement as wholesale

endorsement for mandating a reasonableness review in hindsight under

every contingency fee contract. The court explained that the recovery of

the workers’ compensation claim “was in no manner due to [Hoffman’s]

work as [the client’s] lawyer.” Id. Because “none of his work affected at

all the decision by [the insurance provider] to pay the workers’

compensation claim,” Hoffman could not rely on a successful prosecution

of the claim to pay his fee as a basis for the contingency fee’s acceptance.

Id. Although the contingency fee contract was reasonable at the time of

its inception, we determined Hoffman’s attempt to collect a fee, to which

he was not entitled, was excessive and in violation of DR 2–106. Id. at

909. The holding specifically noted it was “particularly important” that

nothing Hoffman did prompted the insurance provider “to voluntarily

admit compensability and begin payment.”                Id.   Hoffman is a narrow

exception to the general rule that we evaluate the reasonableness of a

contingency fee contract at the time of its inception.

       The Plantes rely on a recent New Jersey superior court case that

decided a fee contract was unenforceable under New Jersey’s rule

32:1.5(a). See Balducci v. Cige, 192 A.3d 1064, 1077 (N.J. Super. Ct. App.

Div. 2018). The court in Balducci, however, did not throw out the fee

contract as unreasonable because of its contingency fee terms. Rather, it

was held to be unreasonable because the attorney failed to adequately

inform the client about the ramifications of the fee contract. Id. 2 The

Balducci court labeled the fee agreement, which required the client to pay

the greater of the attorney’s hourly provision, contingent fee provision, or


       2The  fee contract provided that the client agreed “to pay the Law Firm for legal
services the greater of” an hourly rate, a 37 % contingency, or statutory attorney fees.
Balducci, 192 A.3d at 1067–68.
                                     14

the statutory fee provision, “problematic if not misleading.” Id. at 1075.

The court concluded the attorney was ethically obligated to inform his

client that the hourly rate-based fee may approach or even exceed the

client’s recovery. Id. at 1078. The Balducci court even offered its support

in favor of contingency fee contracts: “[T]he attorney must inform the client

[that] other competent counsel represent clients in similar cases solely on

a contingency basis, without an hourly component, and might also

advance costs.” Id. at 1077–78.

      Clark v. General Motors, LLC, 161 F. Supp. 3d 752 (W.D. Mo. 2015),

is another case the Plantes cite in support of their claim that a contingency

fee contract, as applied to the recovery, is unreasonable and in violation of

rule 32:1.5(a).   But the Clark case missteps from the start.         Under

Missouri’s equivalent rule 32:1.5(a), the federal district court embraced a

“reasonable in operation” analysis to examine the fee “at the conclusion of

the case when the fee is quantified.” Id. at 759–60. At odds with Iowa’s

existing caselaw, the court in Clark used all eight factors listed under rule

32:1.5(a) to reevaluate the 40 % contingency fee contract in hindsight. Id.

at 762–67. The Missouri federal district court found the 40 % contingency

fee was unreasonable at its inception because it was likely the case could

be quickly resolved through a nonadversarial compensation fund

established by the defendant “to settle defective ignition switches.” Id. at

755, 762. In fact, the Clark court noted the attorney’s risk of loss was

reduced so much that the risk profile more closely resembled an ordinary

automotive car crash case, “where a thirty-three percent contingency is

typical.” Id. at 762 (emphasis added).

      Some states, such as New York, narrowly apply a hindsight review

where the contingency fee standing alone and unexplained may show an

unfair advantage was taken of the client. See In re Lawrence, 23 N.E.3d
15

965, 978 (N.Y. 2014).        Yet, “[a]bsent incompetence, deception or

overreaching, contingent fee agreements that are not void at the time of

inception should be enforced as written.” Id. In New York, the power to

invalidate contingency fee contracts in hindsight is exercised with great

caution because it is not unconscionable for a lawyer to recover more than

what could have possibly been earned on an hourly basis. Id. Regardless,

the Plantes make no claim that an unfair advantage was taken of them.

       Our caselaw cautions against the reevaluation of a contingency fee

contract from a position of hindsight, which suggests the litigation was

simple and the success was easy. See e.g., McCullough, 468 N.W.2d at

461.     Instead, a contingency fee contract will be evaluated for

reasonableness at the time of its inception. Noncontingency fee factors

under rule 32:1.5(a) will not be used to reexamine a contingency fee

contract at the “conclusion of successful litigation.” See id. We therefore

decline the Plantes’ invitation to compare the ratio of hours worked to the

results obtained.

       A typical one-third contingency fee contract, when the success of

litigation to be pursued is very uncertain or far from a sure thing, is

presumptively reasonable. See id. A contingency fee contract up to 50 %

will be reasonable when the chance of success is little and the complexity

of the case is great. King, 518 N.W.2d at 338 (“The district court noted the

complexity of the case, especially the coordination necessary between the

district court and the bankruptcy court, and the large size of the class.”).

But, as demonstrated in Hoffman, an attorney may not simply collect a

contingency fee where the resulting award is in no manner attributed to

his or her work. 572 N.W.2d at 908–09.

       We will not, in this case, review the Plantes’ one-third contingency

contract from a position of hindsight under rule 32:1.5(a).          Unlike
                                    16

Hoffman, it is reasonable to assume Munger’s appearance as the attorney

of record, effort, work, and negotiating skills greatly contributed to Sioux

City’s settlement offer and the Plantes’ ultimate $7.5 million recovery. The

district court found Munger is a highly rated attorney and is very

knowledgeable regarding personal injury. There is no doubt that Munger’s

reputation and knowledge played a crucial role in Sioux City’s offer.

Expert witness testimony indicated Munger’s “reputation is that of an

experienced, talented and aggressive trial lawyer with a lengthy and varied

track record of winning cases.” Three other witnesses described Munger’s

reputation as being “a very tenacious advocate for plaintiffs.”

      Munger’s work on Plantes’ case was no different.       The day after

Chad’s accident, Munger hired a private investigator to immediately

investigate the case, and Munger himself inspected the scene of the

accident and communicated with a driver of the tow truck company.

Munger      communicated   with   Sioux   City   about   obtaining   videos,

photographs, and 911 recordings.

      During this time, Munger and his paralegal put forth significant time

and effort in negotiating three separate Payment Assistance Agreements

between Rosanne and Sioux City, which resulted in substantial

presettlement payments to the Plantes.      Munger continued to counsel

Rosanne, coordinate and prepare a video of Chad’s daily life, gather

witness statements, and perform legal research. After Sioux City agreed

to mediate, Munger performed extensive premediation work, and he

ensured all postmediation matters were properly handled following the

proposed settlement.    Simply put, the Plantes’ case does not resemble

Hoffman where there was a complete lack of work that had no effect on

recovery.
                                     17

      The Plantes’ case is more akin to McCullough.         All of the “well-

recognized reasons” for a contingency fee contract existed at the time the

Plantes and MRD entered into the contract. McCullough, 468 N.W.2d at

460. Rosanne, a long-time Iowa attorney with twenty years of experience,

admitted that the one-third contingency was reasonable at the time of its

inception. It was not until after Sioux City offered to settle the case for

$7.5 million—nearly a year and a half after Rosanne signed the contract

with MRD—that the Plantes raised concerns with the one-third

contingency fee contract.    Candidly, the Plantes acknowledged at oral

arguments that their position is a one-way street and they do not support

a claim for attorney fees above what was provided in the contingency fee

contract. We also do not overlook the fact that MRD offered the Plantes

three different fee options. The Plantes declined to hire MRD on an hourly

fee basis and declined a 35 % contingency fee with MRD advancing

expenses.    Instead, the Plantes chose to enter into the one-third

contingency fee contract and agreed to pay expenses.

      MRD’s expert witness also testified that the one-third contingency

fee contract, together with the 1 % per month interest, is common and

routinely approved. Furthermore, at the inception of the contingency fee

contract, the chances of the Plantes success in litigation against Sioux City

was far from a sure thing. MRD’s expert witness testified that Chad’s

recovery was uncertain; proof of damages was difficult to assess depending

on whether he died, recovered, or lived with brain injuries. Sioux City

never admitted fault in the matter, and Trooper Olesen’s technical collision

investigation report calculated that Chad was traveling over the posted

speed limit at the time of his accident. In order to prevail, the Plantes were

required to establish maximum fault on Sioux City greater than the fault

attributed to Chad. See Iowa Code § 668.3(1)(a) (2016) (“Contributory fault
                                     18

shall not bar recovery in an action by a claimant to recover

damages . . . unless the claimant bears a greater percentage of fault than

the combined percentage of fault attributed to the defendants . . . but any

damages allowed shall be diminished in proportion to the amount of fault

attributable to the claimant.”). Like in McCullough, the Plantes’ chances

of success were far from certain. See 468 N.W.2d at 461.
      The Plantes also challenge the reasonableness of the 1 % per month
interest rate applied to unpaid fees; however, this issue is not preserved
for appellate review. The Plantes did not challenge the reasonableness of
the interest rate in their resistance to MRD’s summary judgment motion,
the district court did not rule on the interest rate issue, and the Plantes
did not file a motion requesting the district court rule on the interest rate
issue. Moreover, the Plantes provided no resistance to MRD’s March 12
motion, which corrected the interest rate applicable to unpaid fees. A
fundamental doctrine of appellate review is that issues “be both raised and
decided by the district court before we will decide them on appeal.” Meier
v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002). In this case, we do not
have the benefit of a full record or a lower court ruling on whether the
interest rate is reasonable. See id. Accordingly, the issue is waived.
      IV. Conclusion.
      The one-third contingency fee agreement entered into by the Plantes
and MRD was reasonable at the time of its inception. Consistent with our
existing caselaw, we will not use the noncontingency fee factors under rule
32:1.5(a) to reevaluate this contingency fee contract from a position of
hindsight. This case does not fall within the narrow exceptions to that
general rule. The contingency fee contract was a gamble for both MRD
and the Plantes. Lastly, the Plantes did not preserve error for appeal on
whether the interest rate applicable to unpaid fees is reasonable. For these
                                    19

reasons, we affirm the district court’s judgment stated in its March 4, 2019
order as amended.
      AFFIRMED.
      All justices concur except Wiggins and Oxley, JJ., who take no part.